DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This is in response to amendment received on 12/13/21. The claims were amended to incorporate allowable subject matter that was indicated by the previous examiner. However, a new examiner has been assigned to this application and a new non-final rejection is provided herein.

Claim Objections
Claim 1 is objected to because of the following informalities: in lines 10 and 12 the language “a subject” should appear “the subject”.  Appropriate correction is required.

Claim 1 is objected to because of the following informalities:  in line 21 the language “the body of subject” should read “the body of the subject”.  Appropriate correction is required.

Claim 1 is objected to because of the following informalities: in the or statement (c) the language “the noncontiguous alignment” should read “a noncontiguous alignment”.  Appropriate correction is required.

Claim 22 is objected to because of the following informalities:  the capitalized words in a., b. and c. should be lowercase (The to the).  Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 and the claims that depend therefrom are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out 

Claim 3 and the claims that depend therefrom are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. It is unclear how the six ends of claim 1 relate to each of the shirt, trouser and underwear.

Claim 1 and the claims that depend therefrom are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. It is unclear what is required structurally to read on “at least one facilitating member”. The claim is not presenting the facilitating member as a means for limitation and the specification fails to teach what the facilitator member is besides the area, object and optionally an attachment component. The area is an outline or border, but it is not clear of what (see applicant’s specification paragraph 0027). The object can be many different things as provided in paragraphs 0029-0040, from an absorbent device to a holding device. It is unclear the metes and bounds of what would or would not read on the facilitating member. 

Claim 1 and the claims that depend therefrom are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out 

Claim 1 and the claims that depend therefrom are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The “or” statements starting at line 15 are indefinite. Each or statement is a standalone limitation and the antecedent basis cannot be used from another or statement.

Claim 1 and the claims that depend therefrom are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. In the or statement (a) it is unclear if an additional “at least one closeable opening” is being claimed or if this should be “the at least one closeable opening”. It is unclear if additional openings are being claimed or not. Further, it is unclear if “the at least one closelable opening” is referring to the opening in (i) or the opening in (a). Finally, it is unclear if you are requiring an opening in each listed portion and end or in at least one portion or end.



Claim 1 and the claims that depend therefrom are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. In the or statement (d) there is no antecedent basis for “the first garment edge” and “the second garment edge”. It is unclear how these edges are related to the garment structure as positively recited in claim 1.

Claim 1 and the claims that depend therefrom are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. In the or statement (f) it is unclear if another “at least one facilitating member” is being claimed or if this is referring to the “at least one facilitating member” of (ii). It is unclear how many facilitating members are being claimed. 

Claim 1 and the claims that depend therefrom are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications 

Claims 7, 10-17, 19-24 and 26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. These dependent claims are indefinite since they require particulars of an or limitation, which may not be required in the interpretation of independent claim 1. It is unclear if the further structure is needed to be taught by the prior art or not.

Claim 10 and the claims that depend therefrom are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. It is unclear what the facilitating area requires structurally in the limitation “an outline or border”. What is the outline or the border of?

Claim 11 and the claims that depend therefrom are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. It is unclear what the metes and bounds of the facilitating object would be since an object that limits or prevents fluid leakage can be anything. It is unclear what would or would not read on this limitation.



Claim 13 and the claims that depend therefrom are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. It is unclear what the metes and bounds of an object “configured to assist in holding a device in place” would include or be limited to.

Claim 14 and the claims that depend therefrom are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. It is unclear what the metes and bounds of an object “configured to function as a therapeutic or diagnostic device” would include or be limited to. It is unclear what garment structure is required to read on the claim.

Claims 15-17 and 19-22 and the claims that depend therefrom are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor 

Claim 19 and the claims that depend therefrom are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. It is unclear how the absorbent article is individually wrapped? Isn’t the absorbent article a part of the garment? It is unclear what the garment comprises and if the absorbent article is supposed to be claimed for use with the garment and not as part of the garment structure.

Claim 26 contains the trademark/trade name Velcro®.  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademark/trade name is used to identify/describe hook and loop fasteners and, accordingly, the identification/description is indefinite.

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 3, 10-17, 19 and 28-29 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Williams (US 2006/0253953).
In regard to claim 1, Williams teaches an easy access apparel for every day wear by a chronically ill subject who is undergoing chronic medical treatment (see abstract and paragraph 0022), the easy access apparel comprising: a garment comprising at least one closeable opening comprising at least one fastener (opening is attachment zone: 8 and fasteners are releasable fasteners: 22), and at least one facilitating member (pad 29 or pocket 27: figure 5); wherein the garment comprises an inner surface, an outer surface, a right side, a left side, an anterior portion, a posterior portion, a superior end, an inferior end, a lateral end, a medial end, a proximal end, and a distal end (see figures 2, 6, 7 and 8); wherein the at least one closeable opening (8) is effective to facilitate accessibility to a percutaneous access site on the body of a subject (paragraph: 0041-0042); wherein the at least one facilitating member is effective to facilitate utilization of a percutaneous access site on the body of a subject (paragraph 0057); wherein the apparel is everyday wear is effective to increase the physical, environmental, and emotional comfort of the subject (paragraph 0022), and wherein (only one option is needed to be met below due to or statements): 
or 
(b) the at least one closeable opening is positioned over a percutaneous access site on the body of subject, a first garment edge and a second garment edge surrounding the opening (paragraph 0042), or 
(c) the noncontiguous alignment of the first and second garment edges is effective to open the opening and expose the percutaneous access site, and the contiguous alignment of the first and second garment edges is effective to close the opening and conceal the percutaneous access site (paragraph 0041-0042), or 
(d) the at least one fastener is a fastening system comprising a first fastening component and second fastening component, wherein the first fastening component is located on the first garment edge and the second fastening component is located on the second garment edge (paragraph 0045), and the engagement of the first fastening component and the second fastening component results inME1 38585641v.1Application No. 16/428,298Docket No.: 128533-02201Reply to Office Action of October 6, 2021 the closing of the closeable opening, and the disengagement of the first and second fastening components results in the opening of the closeable opening (paragraph 0045); or 
(e) the fastening system is a flaccid system; or 
(f) the garment comprises at least one facilitating member positioned on the inner surface of the right side, left side, anterior portion, posterior portion, superior end, inferior end, lateral end, medial end, proximal end, and/or distal end of the garment (one set of corresponding snap fasteners would be located on inner surface of garment to attach with fasteners on the exterior surface: paragraph 0045); or 
(g) the facilitating member comprises a facilitating area, a facilitating object, and optionally a facilitating attachment means (area is that as illustrated in figure 5, the object can be the th paragraph and the means can be that as described in paragraph 104 of applicant’s specification).  

 	In regard to claim 3, Williams teaches wherein the garment is a shirt, trousers, or underwear (see garment of figures 1, 2 and 6-8).  
 
 	In regard to claim 10, Williams teaches wherein the facilitating area is an area comprising an outline or border (area is that as seen in figure 5).  

 	In regard to claim 11, Williams teaches wherein the facilitating object is an object that limits, prevents or stops fluid leakage during the utilization of a percutaneous access site (pad as detailed in paragraph 0057). 
 
 	In regard to claim 12, Williams teaches wherein the facilitating object is an object configured to provide anti-microbial, anti-septic, wound healing, and/or protective properties during the utilization of a percutaneous access site (pad is protective: paragraph 0057).  

 	In regard to claim 13, Williams teaches wherein the facilitating object is an object configured to assist in holding a device in place that is utilizing the percutaneous access site (facilitating object is pocket 27 formed between panel 36 and 35 to hold pad 29: see figure 5).  

 	In regard to claim 14, Williams teaches wherein the facilitating object is an object configured to function as a therapeutic or diagnostic device used in conjunction with a device 

 	In regard to claim 15, Williams teaches wherein the facilitating object is a sterile disposable absorbent article (paragraph 0057).  

 	In regard to claim 16, Williams teaches wherein the disposable absorbent article comprises one or more selected from the group consisting of a flake, a strip, powders, filaments, ME1 38585641v.1Application No. 16/428,298Docket No.: 128533-02201Reply to Office Action of October 6, 2021 fibers, a film, a coating, a textile, a nonwoven material, a napkin, a pad, a mat, a gauze, a dressing, a sponge, a bandage, or a foam.  

 	In regard to claim 17, Williams teaches wherein the disposable absorbent article is sterilized gauze, or a sterilized pad (see paragraph 0057).  

 	In regard to claim 19, Williams teaches wherein the disposable absorbent article is individually wrapped (the pad is capable of being individually wrapped prior to application in/on the garment: paragraph 0057). It is noted that the absorbent article being wrapped is a product-by-process limitation, since the wrapping of the pad would be done prior to deployment on the garment structure. In product-by-process limitations the method used to construct the apparatus is not needed to be taught by the prior art that has all of the apparatus final garment structure. Here the final apparatus garment structure is with the pad deployed and out of any wrapping that was applied in manufacture.  

 	In regard to claim 28, Williams teaches a method of improving the comfort of a subject during the utilization of a percutaneous access site comprising providing the easy access apparel of claim 1 (see abstract).  

 	In regard to claim 29, Williams teaches wherein: the easy access apparel is effective to enhance or maintain the physical, environmental or emotional comfort of a subject (see paragraph 0022): or the easy access apparel is effective to enhance or maintain a subject's perception of dignity; or the easy access apparel is effective to enhance or maintain a subject's sensation of modesty; or the easy access apparel is effective to enhance or maintain a subjects feeling of normalcy (see paragraph 0022).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.


Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Williams (US 2006/0253953) in view of Roy (US 2007/0083976).
Williams teaches a garment as described above in claim 1. Further, Williams teaches the releasable fasteners 22 being snaps or other fastening means (paragraph 0045). However, Williams fails to teach the fastening system comprising a zipper.
 	In regard to claim 7, Roy teaches a garment having medical access openings that are fastened by zippers (paragraph 0038).
 	It would have been obvious before the effective filing date to one having ordinary skill in the art to have provided the releasable fastening means of Williams as a zipper fasteners as taught by Roy, since the releasable fastening means of Williams being zipper fasteners would provide a garment having a releasable means to securely attached and detach a panel as needed for medical purposes. Here we are taking one well-known releasable fastening means (snaps of Williams) and replacing it with another well-known releasable fastening means (zippers of Roy) to access a user’s body under a garment as needed. 

Claims 20-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Williams (US 2006/0253953) in view of Hebert (US 6,074,272).
 	Williams teaches a garment as described above in claims 1 and 15. However, Williams fail to teach the absorbent article being one or more layers.
 	In regard to claims 20-22 Hebert teaches the disposable absorbent article being a breast pad and comprising one or more layers (see Fig 3); wherein the breast pad comprises a first (third layer: 28), second (second layer: 26), and third layer (first layer: 24), the first layer comprising a liquid permeable material (see column 5, lines 32-37), the second layer comprising 
 	It would have been obvious before the effective filing date to one having ordinary skill in the art to have provided the breast pad of Williams (see bottom of paragraph 0057) in the layered construction as taught by Hebert, since the breast pad of Williams provided with a three layered construction would provide a pad device that is able to wick liquids away from the wound or incision site, absorb the liquid in the center layer, and provide a backing layer that prevents the liquid in the cushion layer from wetting the garment. Here we are taking one well-known breast pad (Williams) and replacing it with a well-known three layered breast pad (Hebert) to provide a breast pad with better wicking, absorption and containing properties. 

Claims 23-24 and 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Williams (US 2006/0253953) in view of Widell et al. (US 2010/0022163).
   	Williams teaches a garment as described above in claim 1. However, Williams fails to teach the breast pad being attached to the garment via a fastening system of an adhesive or Velcro®. Williams teaches the breast pad being attached to the garment via compartment 27. 
 	In regard to claims 23-24 and 26, Widell et al. teaches a breast pad with a facilitating attachment means comprises a fastening system (paragraph 0036); wherein the facilitating 
 	It would have been obvious before the effective filing date to one having ordinary skill in the art to have provided the breast pad of Williams with the facilitating attachment means of adhesive or Velcro® as taught by Widell et al., since the breast pad of Williams attached to the garment via adhesive or Velcro® instead of a compartment would provide a removable attachment means that can be achieved with less material (compartment layer) and therefore less bulk. Here we are taking one well-known pad attachment means (compartment of Williams) and replacing it with another well-known attachment means (adhesive or Velcro® of Widell et al.) to create a garment with a less bulky pad attachment system.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and can be found provided in PTO-892 form submitted herewith. The cited prior art to Bentley et al. (US 2016/0050995) and Reddy et al. (US 10,945,471) are of particular relevance to the claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALISSA L HOEY whose telephone number is (571)272-4985. The examiner can normally be reached M-F 9:00-5:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clinton T Ostrup can be reached on (571)272-5559. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


ALISSA L. HOEY
Primary Examiner
Art Unit 3732



/ALISSA L HOEY/Primary Examiner, Art Unit 3732